1
2
3
4                                  UNITED STATES DISTRICT COURT

5                          FOR THE EASTERN DISTRICT OF CALIFORNIA

6
7    IN RE THE SEIZURE OF                               Case No. 1:18-sw-00307-BAM-1

8    CITIBANK ACCOUNT NO. 207100082 IN                  ORDER DENYING GEORGETTE PURNELL’S
     THE NAME OF ALL PROFIT                             MOTION FOR RECONSIDERATION
9    ORGANIZATION, LLC

10
11                                                      Case No. 1:18-sw-00308-LJO-BAM-1
12   IN RE THE SEIZURE OF
13   2015 CHEVROLET SILVERADO, VIN                      (Doc. Nos. 32, 36)
     3GCPCREC4FG173943, LICENSE PLATE
14   NO. 68914H2
15
16          On October 9, 2019, the Court granted a Motion for the Return of Property Subject to Seizure

17   Order filed by Scorpio Purnell. (Doc. No. 29.) The Court’s order required the United States to return

18   the funds totaling $9,574.45 seized from Citibank Account No. 207100082 (the “Citibank Account”)

19   to Scorpio Purnell. (Id.) On October 15, 2019, Georgette Purnell filed a Motion to Release Funds.

20   (Doc. No. 30.) In her motion, Georgette Purnell claimed that she is the CEO of All Profit

21   Organization, LLC, and has a power of attorney to act on behalf of Scorpio Purnell. (Id.) Georgette

22   Purnell accordingly requested that the funds subject to the Court’s October 9, 2019 order be delivered

23   to her in the name of All Profit Organization, LLC. (Id.) On October 22, 2019, the Court issued an

24   order denying Ms. Purnell’s Motion to Release Funds. (Doc. No. 31.)

25          Currently before the Court is Ms. Purnell’s Motion for Reconsideration of the Court’s October

26
27                                                      1
28
1    22, 2019 order denying her Motion to Release Funds. (Doc. Nos. 32, 36.)1 Ms. Purnell did not file any

2    proof of service of the Motion for Reconsideration on the United States or Scorpio Purnell and it

3    appears these parties did not have an opportunity to file a response. However, the Court finds a

4    response unnecessary. The motion is suitable for resolution without oral argument and the matter is

5    deemed submitted. Local Rule 230 (g), (l).

6            “A motion for reconsideration should not be granted, absent highly unusual circumstances,

7    unless the district court is presented with newly discovered evidence, committed clear error, or if there

8    is an intervening change in the controlling law,” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH

9    & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotations marks and citations omitted), and “[a]

10   party seeking reconsideration must show more than a disagreement with the Court’s decision, and

11   recapitulation . . .” of that which was already considered by the Court in rendering its decision. U.S. v.

12   Westlands Water Dist., 134 F. Supp. 2d 1111, 1131 (E.D. Cal. 2001) (internal quotation marks and

13   citation omitted). Additionally, pursuant to this Court’s Local Rules, when filing a motion for

14   reconsideration of an order, a party must show “what new or different facts or circumstances are

15   claimed to exist which did not exist or were not shown upon such prior motion, or what other grounds

16   exist for the motion.” Local Rule 230(j).

17           Ms. Purnell argues that the power of attorney attached to her original Motion to Release Funds

18   as well as her Motion for Reconsideration permits her to seek return of the funds seized from the

19   Citibank Account. (Doc. No. 32.) Ms. Purnell claims that she intended “to complete a business

20   transaction after the grant had become completed” and not to represent Scorpio Purnell. (Id.)

21           Ms. Purnell’s arguments merely state her disagreement with the Court’s decision and

22
23           1
                Ms. Purnell’s Motion for Reconsideration and Motion to Release Funds were both filed in In re the Seizure of
     2015 Chevrolet Silverado, VIN 3GCPCREC4FG173943, License Plate No. 68914H2, Case No. 1:18-sw-00308-LJO-
24   BAM-1. However, this matter concerns the seizure of a 2015 Chevrolet Silverado and not the funds seized from the
     Citibank Account. Additionally, this matter is stayed pending an appeal to the Ninth Circuit. It appears Ms. Purnell’s
25   motions should have been filed in In re the Seizure of Citibank Account No. 207100082 in the Name of All Profit
     Organization, LLC, Case No. 1:18-sw-00307-BAM-1. The Court’s order shall accordingly be filed in both matters out of
26   an abundance of caution.

27                                                              2
28
1    recapitulate information already considered by the Court in rendering its decision. Ms. Purnell fails to

2    show that there is any newly discovered evidence, the Court committed clear error, or there was an

3    intervening change in the controlling law. She additionally has not presented any new or different

4    facts or circumstances which did not exist or were not shown upon a prior motion, nor has she

5    identified any other grounds that exist for the motion for reconsideration. Therefore, Ms. Purnell has

6    failed to set forth grounds entitling her to reconsideration of the Court’s October 22, 2019 order.

7           Accordingly, it is HEREBY ORDERED:

8           1.      Georgette Purnell’s Motion for Reconsideration (Doc. Nos. 32, 36) is DENIED; and

9           2.      The Clerk of the Court is directed to file this order in In re the Seizure of Citibank

10   Account No. 207100082 in the Name of All Profit Organization, LLC, Case No. 1:18-sw-00307-BAM-

11   1, and In re the Seizure of 2015 Chevrolet Silverado, VIN 3GCPCREC4FG173943, License Plate No.

12   68914H2, Case No. 1:18-sw-00308-LJO-BAM-1.

13
14   IT IS SO ORDERED.

15
        Dated:     December 27, 2019                           /s/ Barbara   A. McAuliffe             _
16                                                      UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27                                                       3
28
